          Case 5:19-cv-01145-JD Document 52 Filed 08/04/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

MISTY WHITE, JERMAINE                      )
BRADFORD, JANARA MUSGRAVE, )
LANDON PROUDFIT, BRADLEY                   )
BARBER, JR., and DAKOTA KAPPUS, )
on behalf of themselves and all others )
similarly situated, and OKLAHOMA           )
STATE CONFERENCE NAACP,                    )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )    Case No. CIV-19-01145-JD
                                           )
HON. PAUL HESSE, in his official           )
capacity as presiding District Court       )
Judge, HON. JACK McCURDY, in his )
official capacity as District Court Judge, )
HON. BARBARA HATFIELD, in her )
official capacity as Special District      )
Judge in the Canadian County District )
Court, HON. CHARLES GASS, in his )
official capacity as Special District      )
Judge in the Canadian County District )
Court, HON. KHRISTAN STRUBHAR, )
in her official capacity as Special        )
District Judge in the Canadian County )
District Court, and CANADIAN               )
COUNTY DISTRICT COURT 26TH )
JUDICIAL DISTRICT,                         )
                                           )
        Defendants.                        )

                             ORDER SETTING HEARING

       Before the Court is Defendant Canadian County District Court, 26th Judicial

District’s Motion to Dismiss [Doc. No. 35] and Defendant State Judges’ Motion to

Dismiss [Doc. No. 36], (collectively the “Motions”). The Motions are set for a telephonic

hearing on September 24, 2021, at 1:00 p.m. So that the parties can adequately prepare
          Case 5:19-cv-01145-JD Document 52 Filed 08/04/21 Page 2 of 2




for the hearing, the primary discussion at the hearing will be possible amendments to the

complaint that the Court sees that might eliminate all or most of the issues described in

the motions to dismiss. Counsel for the parties must confer on this issue at least twenty-

one (21) days before the hearing in an attempt to streamline the hearing. Counsel for the

parties must file a joint status report at least seven (7) days before the hearing that

updates the Court on: the date and length of the conference(s); the attorneys participating

in the conference(s); the outcome of the conference(s); and the impact of the

conference(s) on the Motions, including any agreements reached. These deadlines do not

prevent the parties from acting sooner to advance this case.

       The Court’s deputy will contact the parties with further instructions closer to the

hearing. All parties are directed to comply with the Telephonic Appearance Procedures

for Judge Jodi W. Dishman, which are available on the website for the United States

District Court for the Western District of Oklahoma, under “Rules & Procedures,

Chambers Rules.”

       If the issues described above are resolved by agreement at any time, counsel shall

immediately notify the Court.

       IT IS SO ORDERED this 4th day of August 2021.




                                               2
